BY THE COMMISSION.
The above three applications were heard on a consolidated record.
On November 16, 1950, the sheriff of Hillsborough County notified the Peninsular Telephone Co. that he had reason to believe and did believe that telephone facilities located in the Tampa exchange listed as telephone no. 31-0181 were being used and/or had been used in violation of the laws of Florida; on November 15, 1950 the same notice was given with respect to telephone no. 84-5831, also telephone no. 8-5112, the notices being given pursuant to the commission’s order no. 1592. Thereupon, the telephone company notified Joseph I. Morgan, 1022 E. Caracas St., Tampa, Polo’s Super Service Station, 1602 North Howard Ave., Tampa, and Tony Happy Bar, 1703 North Boulevard, Tampa, the respective names under which the aforesaid telephones were listed, that service would be discontinued on November 22, 1950 in accordance with commission order no. 1592.
Joseph I. Morgan is a fictitious name used by Leo Torretto, who has here applied for reinstatement of telephone service at 1022 East Caracas St. in his true name. Y. S. Polo, doing business as Polo’s Super Service Station, has applied for reinstatement of telephone service at 1602 North Howard Ave. Tony Happy Bar has applied for reinstatement of telephone service at 1703 North Boulevard.
Events leading up to the discontinuance of telephone service at the above locations repeal that the sheriff’s office of Hills-*102borough ¡County conducted a raid on premises located at 1917 Fifth Ave., Tampa, owned by John Caruso, where they found bolita gambling operations in progress. A deputy sheriff of the sheriff’s office participating in the raid testified that he, with the other raiding officers, discovered a card hanging on the wall in the raided premises on which appeared the aforesaid numbers of the applicants herein. The arresting officers also found on the premises certain bolita tickets and certain bolita book entries which led them to believe that applicants were using their telephone facilities for illegal purposes. The deputy testifying has been in law enforcement in the sheriff’s office of Hillsborough County for approximately ten years and was qualified to testify as an expert with respect to bolita and Cuba operations. It is his contention that the telephone numbers appearing on the card, together with bolita tickets and books found on the raided premises, left only one conclusion to be drawn and that was that the telephones were being used for illegal purposes in the selling of bolita.
After due consideration of the testimony and evidence adduced at the hearing, the commission finds that the applicants have now been without telephone service at the above locations for over seven months. We believe that having been deprived of such facilities over such period of time, applicants will not permit the facilities to be used in the future in violation of the laws and public policy of this state.
It is therefore ordered, adjudged and decreed that Peninsular Telephone Co. be and it is hereby authorized to reinstall the telephone service requested by the applicants in Tampa at 1022 E. Caracas Street, 1602 North Howard Avenue, and 1703 North Boulevard, on proper application therefor, in conformity with its usual and customary business practices relating to the installation of telephone service.